111                                                        DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 08/17/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                            Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/17/2020.
                                                           Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 1, 5 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over ITO (U.S. Publication No. 2019/0317361 A1) in view of LEE et al., hereafter “LEE” (U.S. Publication No. 2018/0108724 A1).
      Regarding claim 1, ITO discloses a display panel comprising: 
           a substrate (10) comprising a non-display area ((10b), para [0033]) and a display area (10a, para [0033]) surrounding the non-display area (19b), the non-display area (10b) surrounding a transmission area (92, para [0062]); 
           a plurality of display elements (100, see Fig. 15 and para [0135] in BAECK et al. (U.S. Publication No. 2020/0176603 A1) in the display area (10a);
           a plurality of first lines (data lines 7a) extending in a first direction (Y-direction), each comprising a detour portion that detours around an edge of the transmission area (9e, Fig. 3); and 
          a shield layer (27/7a) overlapping the detour portion(s) (portions of data lines 6a) in the non-display area (10b),
          wherein each of the plurality of first lines (data lines 6a) is located in the non-display area (10b) (e.g. Figs. 1-4). 
      ITO discloses the features of the claimed invention as discussed above, but does not disclose each of the plurality of first lines comprising the detour portion, the first 
       LEE, however, discloses the first lines (data line DL) includes a lower line DA1 and an upper line DA2 overlapping the lower line DA1 (considered as different layers) (e.g. Fig. 11 and para [0190]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ITO to provide each of the plurality of first lines comprising the detour portion, the first conductive line(s) and the second conductive line(s) being alternately arranged on different layers as taught by LEE for a purpose of improving the light transmittance of the display area the display panel.
      Regarding claim 5, ITO and LEE (citations to ITO unless otherwise noted) discloses wherein the shield layer (7a) does not overlap the transmission area (9e) (e.g. Fig. 3).
       Regarding claim 20, ITO and LEE (citations to ITO unless otherwise noted) discloses further comprising: an encapsulation substrate (20) covering the plurality of display elements (100) and facing the substrate (10); and a sealing material (107) surrounding the display area (10a) between the substrate (10) and the encapsulation substrate (20) (e.g. Fig. 2 and para [0034]-[0039]).
      Regarding claim 21, ITO and LEE (citations to ITO unless otherwise noted) discloses further comprising a material layer (16/26) between the substrate (10) and the encapsulation substrate (20), the material layer comprising at least one selected from an organic material, an inorganic material, and a conductive material (para [0037]), .
7.    Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over ITO (U.S. Publication No. 2019/0317361 A1) in view of PARK (U.S. Publication No. 2017/0355313 A1).
      Regarding claim 22, ITO discloses a display device comprising: 
           a substrate (10) comprising a non-display area ((10b), para [0033]) and a display area (10a, para [0033]) surrounding the non-display area (19b), the non-display area (10b) surrounding a transmission area (92, para [0062]); 
           a plurality of display elements (100, see para [0090] in Meijer et al. (U.S. Publication No. 2010/0039848 A1) in the display area (10a);
           a plurality of first lines (data lines 7a) extending in a first direction (Y-direction), each comprising a detour portion that detours around an edge of the transmission area (9e, Fig. 3); and 
          a shield layer (27/7a) over the detour portion(s) (portions of data lines 6a) in the non-display area (10b) (e.g. Figs. 1-4).
      ITO discloses the features of the claimed invention as discussed above, but does not disclose an electronic element corresponding to the transmission area.
     LEE, however, discloses an electronic element (30) corresponding to the transmission area (122/142) (e.g. Figs 10-11 and para [0098])-[0099]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ITO to provide an electronic element corresponding to the transmission area.as taught by PARK for a .
8.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over ITO and LEE in view of LEE et al., hereafter “LEE’927” (U.S. Publication No. 2017/0330927 A1).
      ITO and LEE discloses the features of the claimed invention as discussed above, but does not disclose wherein the shield layer has a constant voltage.
    LEE’927, however, discloses the shield layer has a constant voltage e.g. Fig. 11 and para [0190]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ITO and LEE to provide wherein the shield layer has a constant voltage as taught by LEE’927 for a purpose of preventing a voltage drop to provide a high quality image for the display panel.
                                                     Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3-4 and 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a plurality of second lines extending in the first direction and having the same voltage as the shield layer as cited in claim 3 and wherein the shield layer has a hole corresponding to the transmission area as cited in claim 6 and 
 wherein each of the plurality of first lines further comprises a third conductive line in the display area as cited in claim 9.
        Claims 10-19 are directly or indirectly depend on claim 9, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                   
                                                  Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/PHUC T DANG/Primary Examiner, Art Unit 2892